Citation Nr: 1532728	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  08-26 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to higher initial disability ratings for an acquired psychiatric disability-to include post-traumatic stress disorder (PTSD), anxiety, and an adjustment disorder-currently evaluated as 30 percent disabling for the period prior to July 30, 2012, and as 50 percent disability for the period from July 30, 2012.

2.  Entitlement to higher initial disability ratings for gastroesophageal reflux disease, currently evaluated as 10 percent disabling for the period from October 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served for more than twenty years on active duty from July 1986 to December 2006.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in February 2007 and in April 2007 that, in pertinent part, granted service connection for gastroesophageal reflux disease evaluated as 10 percent disabling; and for an acquired psychiatric disability, to include an adjustment disorder with anxiety, evaluated as 10 percent disabling-each effective January 1, 2007.  The Veteran timely appealed for higher initial ratings.

In August 2008, a Decision Review Officer granted service connection for PTSD, as part and parcel of the Veteran's acquired psychiatric disability; and increased the disability evaluation to 30 percent for an acquired psychiatric disability, to include PTSD, anxiety, and an adjustment disorder-effective January 1, 2007.  

In April 2012, the Veteran testified during a hearing before the undersigned in Washington, D.C.  In May 2012, the Board remanded the matters for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In February 2013, VA's Appeals Management Center (AMC) increased the disability evaluation to 50 percent for an acquired psychiatric disability, to include PTSD, anxiety, and an adjustment disorder-effective July 30, 2012.  Because higher evaluations are available for the acquired psychiatric disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that he is unable to perform some work activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

Also in February 2013, the AMC granted service connection for carpal tunnel syndrome, which is a substantial grant of the benefit sought.  That matter is no longer in appellate status.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.


FINDINGS OF FACT

1.  For the period from January 1, 2007, to June 26, 2012, the Veteran's acquired psychiatric disability, to include PTSD, anxiety, and an adjustment disorder, has been manifested by symptoms such as chronic sleep impairment, anxiety, and panic attacks-all resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.



2.  For the period from June 27, 2012, the Veteran's PTSD with associated anxiety, is manifested by symptoms such as suspiciousness, anxiety, chronic sleep impairment, irritability, hypervigilance, disturbances of motivation and mood, and some social isolation-all resulting in occupational and social impairment with reduced reliability and productivity.

3.  For the period from July 30, 2012, the Veteran's PTSD with associated anxiety, does not result in marked occupational and social impairment.

4.  For the period from January 1, 2007, the Veteran's gastroesophageal reflux disease has been manifested primarily by epigastric distress with symptoms of pyrosis, dysphagia, and regurgitation; persistent dysphagia, regurgitation, accompanied by substernal or arm or shoulder pain, or symptoms productive of considerable impairment of health or gastritis with multiple small eroded areas have not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for an acquired psychiatric disability, to include PTSD, anxiety, and an adjustment disorder, for the period from January 1, 2007, to June 26, 2012, are not met or nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a 50 percent, but no higher, disability rating for PTSD with associated anxiety, for the period from June 27, 2012, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).


3.  The criteria for a disability rating in excess of 50 percent for PTSD with associated anxiety, for the period from July 30, 2012, are not met or nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).

4.  The criteria for an initial disability rating in excess of 10 percent for gastroesophageal reflux disease, for the period from January 1, 2007, are not met or nearly approximated.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.114, Diagnostic Codes 7307, 7346 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claims for higher initial ratings arise from his disagreement with the initial evaluations assigned, following the grant of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  The case was thereafter remanded for additional development, including examinations.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).  In this regard, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of anxiety and abdominal distress.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment and daily activities.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.  In this regard, the Board has thoroughly reviewed all the evidence in the Veteran's paper claims file and electronic file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on each claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

A.  Acquired Psychiatric Disability

Service connection has been established for an acquired psychiatric disability, to include PTSD, anxiety, and an adjustment disorder.  The RO evaluated the Veteran's disability under 38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to anxiety disorders.  The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula.

Under that formula, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Historically, the Veteran was treated for stress-related anxiety in active service.  He was initially diagnosed with adjustment disorder with anxiety, which was later replaced with a diagnosis of PTSD.

In this case, the report of an October 2006 VA (contract) examination reflects that the Veteran was oriented in all spheres, and that his memory function was good for three out of three objects at 1 and 15 minutes; no memory deficit was detected.  His mood and affect were mildly anxious, and his behavior during this meeting was considered by the examiner as normal.  He was not considered to be a risk to anybody else; and he had never been suicidal, homicidal, psychotic, manic, hypomanic, obsessive, or compulsive.  Records show that the Veteran retained vestiges of his anxiety, although he felt significantly better than he did at the height of his symptoms.  The Axis I diagnosis was adjustment disorder with anxiety, acute, fully resolved; a global assessment of functioning (GAF) score of 65 was assigned.

VA records, dated in March 2007, reflect that the Veteran had periodic spells of anxiety consisting of his heart beating fast, sweating, and feeling slightly dizzy.  He said that the spells were only "occasionally;" and that the most recent one occurred three days ago, and the one before that occurred a week ago.

Objective findings on mental status examination in March 2007 revealed no signs of psychosis.  The Veteran's behavior was entirely appropriate in the interview with steady eye contact and fluent, relevant speech.  His hygiene was good.  There was no evidence of memory impairment or obsessive behavior.  There was no evidence of mood disorder, and no report of impaired impulse control.  No psychological testing was deemed necessary.  The examiner noted that the Veteran only had very mild symptoms, which were transient in nature.  A GAF score of 70 was assigned.

VA records, dated in January 2008, reflect that the Veteran was first treated for panic attacks in December 2007, which were noted as likely related to his combat experiences.  Records show that he experienced significant stressors; and that he had nightmares and intrusive thoughts, and had significant fear of crowds.     
 
During the July 2008 VA examination, the Veteran reported that he underwent individual therapy for his psychiatric condition; and that he had not yet started group therapy, which was recommended.  He reported taking medications, and that his panic attacks have been reduced.  He described his in-service stressors.

Current PTSD symptoms in July 2008 included persistent re-experiencing the traumatic event, persistent avoidance of stimuli associated with trauma, persistent symptoms of increased arousal, and clinically significant distress or impairment in areas of functioning.  The Veteran reported that he became more distrustful of people, and for a while his drinking was excessive.  He had panic attacks-some so severe that he sought emergency room treatment.  His hyperarousal symptoms also included distressing dreams that caused sleep problems.  The July 2008 examiner noted that the Veteran's PTSD symptoms were transient or mild, and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.
 
VA records, dated in December 2008, show that the Veteran still had dreams and nightmares, though lately less frequently.  He was neither depressed nor suicidal; he felt paranoid at times.  Records show that the Veteran was compliant with his medications, and less agitated and angry.

During a June 2010 VA examination, the Veteran reported that he underwent supportive therapy and counseling for his psychiatric condition; and that he took medications, which were effective and controlling symptoms.

Objective findings on mental status examination in June 2010 revealed that the Veteran was neatly groomed and casually dressed.  He was tense initially, but relaxed as the interview proceeded.  His speech was unremarkable.  His attitude was cooperative and attentive.  His affect was normal.  His mood was dysphoric.  His attention was intact.  He was oriented to person, time, and place.  His thought process was unremarkable.  He had no delusions, and understood the outcome of behavior.  He understood that he had a problem.  He had no hallucinations, and reported no inappropriate behavior.  There was no evidence of obsessive or ritualistic behavior.  He did have panic attacks, which began several years ago.  His panic attacks were less frequent and occurred, on average, once a week.  He felt panic in rooms that were crowded, in heavy traffic, and in crowded stores.

Current PTSD symptoms in June 2010 included persistent re-experiencing the traumatic event, persistent avoidance of stimuli associated with trauma and numbing of general responsiveness, and persistent symptoms of increased arousal.  His symptoms of avoidance included feeling detached from others.  The Veteran reportedly had not established social relationships with others outside of his family.  He avoided situations, places, and people that might cause him to recollect his experiences.  His symptoms of hyperarousal included irritability and outbursts of anger, which affected his relationship with his wife.  He was mindful that he was capable of hurting people when he was angry, so he walked away from interpersonal conflict whenever possible.  The examiner noted that the Veteran had daily symptoms of mild-to-moderate severity; and that his symptoms improved with medications since the last examination.  The examiner again noted that, after exposure to combat stressors, the Veteran's drinking increased for a while and that he became more distrustful of people.  A GAF score of 65 was assigned.  The examiner indicated that there was mild impairment in social and occupational functioning, and noted no significant change in PTSD symptoms since the last exam.

VA records, dated in October 2010, show that the Veteran's medications were helpful in relieving panic attacks and in dealing with agitation and anger.  The Veteran reported occasional dreams and nightmares.  The physician noted that the Veteran was neither suicidal nor homicidal, nor acutely psychotic nor manic.  He was psychiatrically stable and not a danger to self or others.

In April 2012, the Veteran testified that he continued to have panic attacks, which occurred randomly; and that he sometimes had several in one day and that he has had panic attacks for numerous years.  He also testified to having aggressive feelings at times, independent of the panic attacks.  He testified that he had to adjust his medications to avoid more illness from interactions among different medications.  Since being off of the medications, the Veteran testified that he noticed some concentration issues, and had to do more note-taking and get reminders.  
 
The report of a June 27, 2012 VA examination reflects current PTSD symptoms of anxiety, suspiciousness, panic attacks more than once a week, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control (such as unprovoked irritability with periods of violence).  The June 2012 examiner noted that the Veteran no longer had a diagnosis of adjustment disorder, as it was replaced with a diagnosis of PTSD in July 2008.  Specifically, the Veteran experienced panic attacks that averaged more than once per week, and he had difficulty in establishing and maintaining effective work and social relationships.  He endorsed occupational and social impairment with reduced reliability and productivity.  The Axis I diagnosis was PTSD, and a GAF score of 60 was assigned.  

VA records, dated in March 2013, show that the Veteran continued to have PTSD symptoms.  He still had panic attacks, but less intense; and his sleeping was reported as "so-so."  The Veteran had no suicidal ideation, and used no alcohol or illicit drugs.  His family was very supportive and made him calm down when he became angry.  The Veteran reported that he still lost his temper, and took medications regularly.  The physician noted that the Veteran was psychiatrically stable, and not a danger to self or others.

While the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" (DSM-IV), the assigned GAF score in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

Specifically, with regard to the initial rating period starting on January 1, 2007, and prior to the June 27, 2012 VA examination, the GAF scores assigned by VA examiners ranged from 65 to 70.  These GAF scores indicate some mild symptoms (e.g., depressed mood and mild insomnia); and are indicative of some difficulty in social and occupational functioning, but generally functioning pretty well (e.g., has some meaningful interpersonal relationships).

In this case, the Veteran's manifestations of an acquired psychiatric disability, to include PTSD, anxiety, and an adjustment disorder, have included chronic sleep impairment, anxiety, panic attacks, and occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  While the Veteran at times has expressed some irritability and anger, he has not displayed impaired judgment or difficulty in establishing and maintaining effective work and social relationships on a consistent basis prior to the June 27, 2012 VA examination.  Here, the greater weight of the evidence demonstrates that it is to a degree as contemplated by an initial 30 percent disability rating.

The Board has considered all symptoms of the Veteran's condition that affect his level of occupational and social impairment, including, if applicable, those identified with the assigned GAF scores.  While the Veteran has reported having more frequent panic attacks and feelings of aggression at times, the evidence does not reveal that the Veteran's PTSD-prior to the June 27, 2012 VA examination-has affected his ability to function independently, appropriately, and effectively.  Indeed, VA treatment records revealed that the Veteran was psychiatrically stable.
  
In summary, the Veteran does not have occupational and social impairment with reduced reliability and productivity due to such PTSD symptoms so as to warrant an initial 50 percent rating.  His symptoms, at most, have been described as primarily mild.  In this regard, the Board notes that the assigned, initial 30 percent disability rating prior to the June 27, 2012 VA examination is in recognition of intermittent periods of inability to perform occupational tasks.  See, e.g., Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, the actual reported symptoms and manifestations repeatedly noted in the record are commensurate with the degree of social and industrial impairment required for the assignment of an initial 30 percent disability evaluation prior to the June 27, 2012 VA examination.  The Veteran's speech is neither circumstantial, nor circumlocutory, nor stereotyped.  His memory problems have not interfered with his occupational functioning or daily activities, and his thought process and communication are overall logical and coherent. There is no objective evidence of disorientation.  His losing his temper and feelings of anxiety have caused some problems with his family, but overall the Veteran has maintained fair relationships.

As of the June 27, 2012 VA examination, the Board notes that the assigned GAF score of 60 indicates moderate symptoms (e.g., flat affect, circumstantial speech, and occasional panic attacks); and is indicative of moderate difficulty in social and occupational functioning (e.g., few friends, conflicts with peers or co-workers). 

In this case, the Veteran's manifestations include suspiciousness, anxiety, chronic sleep impairment, irritability, hypervigilance, disturbances of motivation and mood, and some social isolation.  However, the Veteran does not express near-continuous panic or depression, suicidal ideation; or display obsessional rituals which interfere with routine activities, exhibit illogical or obscure or irrelevant speech, or exhibit neglect for personal appearance or hygiene.  

Hence, as of June 27, 2012, the greater weight of the evidence demonstrates that it is to a degree as contemplated by a 50 percent rating.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD with associated anxiety meets the requirements for a 50 percent rating. Here, as described, staged ratings are applicable.

The Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court noted in Mauerhan, without the examples provided in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  Specifically, the Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified with assigned GAF scores.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the General Rating Formula, the appropriate equivalent rating should be assigned.  Id.

Here, the Board concludes that the Veteran's PTSD with associated anxiety does not cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as necessary to warrant a 70 percent rating at any time.  Nor does the Veteran exhibit total occupational and social impairment as contemplated for a 100 percent rating.

With respect to the Veteran's occupational functioning and impairment, the Board observes that the Veteran continues to work, although he has expressed disturbances of motivation and mood to do so.  He reportedly works as a civilian federal employee on a military air force base, and is considered a top performer and gets very high ratings.  There is no indication in the record that the Veteran's PTSD with associated anxiety results in marked occupational impairment, absent other physical limitations.  In this regard, the Board finds that based on the Veteran's work history and his obtaining good reviews on the job, he does not have deficiencies in work functioning as contemplated for a 70 percent rating or total occupational impairment as contemplated for a 100 percent rating.  

In this regard, the Board notes that the 50 percent rating as of June 27, 2012 is in recognition of significant industrial impairment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As to the Veteran's social functioning and impairment, the Board observes that the Veteran is still married, and that he lives at home with five out of eight of his children.  His wife is aware of his breaking points, and that they now separate until he regains control.  His wife also takes the children into another room until the Veteran feels in control.  The Veteran socializes infrequently; he reportedly does not have any friends, and is distant from people socially at work.  The Veteran did report that he enjoyed golfing and fishing, but had not done either in a long time.  The Board acknowledges that the June 27, 2012 VA examiner has noted some deficits in social functioning, such as the Veteran being somewhat estranged from co-workers.

The Board certainly is sympathetic to the social difficulties experienced by the Veteran as a result of his PTSD with associated anxiety; however, the Veteran does retain the ability to function in both the home and his community.  As such, while the Veteran may have significant social impairment due to his PTSD with associated anxiety, the Board finds that based on the lay and medical evidence of record he does not have deficiencies in social functioning as contemplated for a 70 percent rating or total social impairment as contemplated for a 100 percent rating.   

While he does have deficiencies in these areas, the greater weight of the evidence demonstrates that it is to a degree as contemplated by a 50 percent rating as of the June 27, 2012 VA examination.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the 50 percent schedular rating at any time.  His overall level of disability is equivalent to moderate impairment in social and occupational functioning.  The assigned GAF score of 60, in this case, does not support a higher disability rating, if taken alone.  Likewise, the actual reported symptoms and manifestations repeatedly noted in the record are commensurate with the degree of social and industrial impairment required for the assignment of a 50 percent disability evaluation as of the June 27, 2012 VA examination.  The Veteran's speech is neither illogical, nor obscure, nor irrelevant.  He is not in a near-continuous state of panic or depression.  He can function independently, and he does not experience hallucinations.  Although he exhibits some impairment in memory, his thought process and communication are overall logical and coherent.  He does not exhibit inappropriate behavior.  His personal hygiene is appropriate.  There is no objective evidence of disorientation.  He does have moderate social impairment, but he has maintained relationships with his wife and children.

Again, in determining that a rating in excess of 50 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of a 50 percent disability rating at any time.  Here, the preponderance of the evidence is against granting a higher disability rating for the Veteran's PTSD with associated anxiety, and thus, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For the foregoing reasons, the Board finds that the evidence is against the award of an initial disability rating in excess of 30 percent for an acquired psychiatric disability, to include PTSD, anxiety, and an adjustment disorder, for the period prior to June 27, 2012; supports the award of a 50 percent, but no higher, disability rating for PTSD with associated anxiety for the period from June 27, 2012; and is against a disability rating in excess of 50 percent for PTSD with associated anxiety, for the period from July 30, 2012.  In this regard, the Board notes that the February 2013 rating decision noted an incorrect date of the Veteran's last VA psychiatric examination when assigning the 50 percent disability rating.

B.  Gastroesophageal Reflux Disease

Service connection has been established for gastroesophageal reflux disease, effective January 1, 2007.  The RO has evaluated the Veteran's disability under Diagnostic Code 7399-7346 as initially 10 percent disabling based on evidence of dysphagia and reflux.

A 10 percent evaluation is warranted for esophageal reflux with two or more of the symptoms required for a 30 percent evaluation, but of less severity than is required for the 30 percent evaluation. A 30 percent evaluation requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal, arm or shoulder pain-all of which are productive of considerable impairment of health.  A 60 percent evaluation is in order for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114, Diagnostic Code 7346.

Alternatively, the Veteran's disability may be evaluated as gastritis under Diagnostic Code 7307.  A 10 percent evaluation is assigned for chronic hypertrophic gastritis, with small nodular lesions and symptoms.  A 30 percent evaluation is in order for multiple small eroded or ulcerated areas and symptoms.  A 60 percent evaluation is warranted for severe hemorrhages, or large ulcerated or eroded areas.  38 C.F.R. § 4.113, Diagnostic Code 7307.

Historically, the Veteran was treated with medications for chronic esophagitis reflux in active service.  An upper gastrointestinal series conducted in October 2006 revealed reflux with moderate frequency in the lower esophageal levels.  No other functional or anatomic abnormality of the esophagus, stomach, or proximal duodenum was noted.  The report of an October 2006 VA examination includes a diagnosis of gastroesophageal reflux disease.  
 
VA records, dated in April 2007, show a finding of gastroesophageal reflux disease; and indicate that the Veteran was not taking medications for treatment at that time.

Private hospital records, dated in June 2007, show a history of gastroesophageal reflux disease; and recurrent heartburn over the last two or three years, progressively getting worse.  

During a February 2008 VA examination, the Veteran reported experiencing vomiting, one-to-two times weekly after lunch; and that he was taking medication twice daily.  He reportedly lost 12 pounds in the last year, which he attributed to dietary intolerance of fatty foods and spicy foods.  He denied a history of anemia or peptic ulcer disease.  He denied alcohol use.  He experienced slight epigastric discomfort throughout the day, and had to eat and drink slowly; otherwise, he had a sensation of choking on his food.  He denied hematemesis or melena.  The Veteran reported that the vomiting affected his occupation, as he was at work most of the time when it occurred.  The examiner noted no effects on activities of daily living, other than dietary restrictions.  

Examination in February 2008 revealed that the abdomen was soft; there was tenderness reported without guarding or rebound to palpation, poorly localized, no hepatosplenomegaly, masses, or bruits.  Upper gastrointestinal series revealed appreciable reflux into the cervical esophagus noted in recumbent position.  There was no evidence of peptic esophagitis or appreciable hiatal hernia.  The diagnosis was reflux disease.

Also in February 2008, the Veteran's wife reported that his gastroesophageal reflux disease was "a daily issue" for him and that he now took medication.  The Veteran's wife also indicated that the Veteran could not eat lots of his favorite foods, and that his gastroesophageal reflux disease caused him to miss work in the past year and seek hospital treatment at times.

VA records, dated in August 2008, show that the Veteran was having breakthrough acid in his stomach at night.  He reported that any greasy or fried foods, fatty meals, and anything spicy caused gastroesophageal reflux disease symptoms.  Otherwise, he had significant improvement in all symptoms, including chest pain which was intermittent; he avoided known food triggers.  Additional medications were prescribed to try suppressing nighttime symptoms.  In March 2009, the Veteran reported that he still had difficulty with choking while eating and drinking, which had been ongoing for the last couple of years.  Records show that medications were prescribed for better heartburn control.

VA records, dated in May 2009, show that Veteran reported having heartburn three times a week.  He reported eating protein with every meal, though he did not eat routinely three meals daily.  He walked daily approximately 30 minutes.

During a June 2010 VA examination, the Veteran reported that he used to have vomiting, heartburn, acid reflux, and chest pain; and that medications were helpful in controlling his symptoms.  He reported that he still had to be careful about what he ate1no fatty foods.  He reported neither weight loss nor anemia.
Examination in June 2010 revealed no signs of anemia.  There were no signs of significant weight loss or malnutrition.  The examiner reviewed and reported the findings of the February 2008 upper gastrointestinal series.  The Veteran reported losing no time from work during the last 12-month period due to gastroesophageal reflux disease.  

In April 2012, the Veteran testified that he had to be really careful about what he ate, because of the feeling of acid building up in his stomach and throat.  He testified that since his last examination in June 2010, the dosage of his medication for treating his heartburn had doubled.

Following the May 2012 remand, the Veteran underwent a VA examination in July 2012 for purposes of determining the severity of his gastroesophageal reflux disease.  The examiner noted that the Veteran's gastroesophageal reflux disease was essentially unchanged from the June 2010 VA examination.  The Veteran still had breakthrough reflux symptoms of water brash and heartburn when he ate certain foods, or when he ate too closely to bedtime.  Esophageal stricture or spasm, or diverticulum of the esophagus was described as mild.  Barium swallow and upper gastrointestinal series were normal.  Laboratory testing conducted previously in January 2012 revealed helicobacter pylori.  Records also show that the Veteran took continuous medication for treatment, and that he reported no incapacitating episodes.

Current symptoms of gastroesophageal reflux disease in July 2012 included infrequent episodes of epigastric distress, dysphagia, pyrosis (heartburn), reflux, and regurgitation, sleep disturbance caused by esophageal reflux, and nausea and vomiting occurring four or more times per year.  The examiner also noted that the Veteran's reflux symptoms were worsened by exertion and stress, and caused mild impairment when working a laborious job involving repetitive bending and lifting.    

Here, throughout the rating period, the evidence suggests that the Veteran had two or more symptoms associated with epigastric distress to warrant the currently assigned 10 percent disability rating. While the Veteran did have persistent pyrosis, with varying accounts of regurgitation and dysphagia, his symptoms have not caused anemia; and the evidence does not show erosions in the abdomen.  In fact, the July 2012 examiner found that essentially the Veteran's gastroesophageal reflux disease was unchanged from 2010.  Esophageal stricture or spasm was described as mild.  The overall evidence suggests that, throughout the rating period, the level of severity of symptoms of gastroesophageal reflux disease does not approximate considerable impairment of health.  The combination of symptoms is of lesser severity than that which would warrant a higher initial disability rating either under Diagnostic Code 7346 or Diagnostic Code 7307.

Nor does the evidence reflect material weight loss, hematemesis, or melena with moderate anemia, or other symptom combinations productive of severe impairment of health to warrant higher disability ratings at any time during the appeal.  The evidence does not reflect severe hemorrhages, or large ulcerated or eroded areas.

Here again, the evidence as a whole fails to show that the Veteran's disability has met the criteria for a higher disability rating at any time.  The Board has considered the Veteran's lay assertions regarding severity and finds that they support the currently assigned disability evaluation, but no higher.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

C.  Extraschedular Consideration
 
The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 


If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by each of the Veteran's service-connected disabilities at issue herein are specifically contemplated by the rating criteria, as shown above.  There are no other ratable symptoms stemming from the disabilities that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered based on all available rating criteria for each disability.  In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the Board finds that the degree of disability throughout the rating periods under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate. In the absence of exceptional factors associated with the disabilities (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for extraschedular evaluations is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

For the period from January 1, 2007, to June 26, 2012, an initial disability evaluation in excess of 30 percent for an acquired psychiatric disability, to include PTSD, anxiety, and an adjustment disorder, is denied.

For the period from June 27, 2012 to July 30, 2012, a disability rating of no more than 50 percent for PTSD with associated anxiety is allowed, subject to the regulations governing the award of monetary benefits.

For the period from July 30, 2012, a disability rating in excess of 50 percent for PTSD with associated anxiety is denied.

An initial disability rating in excess of 10 percent for gastroesophageal reflux disease is denied.




____________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


